Order entered March 20, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00982-CV

                                 JOHN H. GEORGE, Appellant

                                                  V.

                          MARIA GUADALUPE GEORGE, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-11713

                                              ORDER
       By order dated February 12, 2019, the Court ordered appellant to file, by February 22,

2019, either written verification that he has paid or made arrangements to pay the reporter’s fee

or written documentation demonstrating that he has been found entitled to proceed without costs.

Rather than comply, appellant filed a letter stating that he is not opposed to paying a reasonable

cost for the record but that he has “no input at all as to what the cost will be.”

       Janet Saavedra, Official Court Reporter for the 254th Judicial District Court, filed an

extension request on December 26, 2018.            In that request, Ms. Saavedra attached email

correspondence between appellant and a deputy court reporter.                   This correspondence

demonstrates that appellant has, in fact, been given estimates of the costs for preparing the
reporter’s record. Considering all these circumstances, we ORDER the appeal be submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant shall file his brief on the merits by April 24, 2019.



                                                     /s/      ROBERT D. BURNS, III
                                                              CHIEF JUSTICE